DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 4-6, filed 2/22/2021, with respect to claims 1-5 have been fully considered and are persuasive.  

Reasons for Allowance
3.	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a voltage detection terminal holding structure comprising: a bus bar holding part; and the voltage detection terminal held in the bus bar holding part, wherein the voltage detection terminal includes an electric connection part configured to be connected to a bus bar, a wire connection part configured to be connected to an electric wire, and a temporary fixing part, wherein the temporary fixing part is formed between the electric connection part and the wire connection part, wherein the temporary fixing part is temporarily fixed to the bus bar holding part in a state that a movement in an axis direction in an end of the electric wire connected to the wire connection part is regulated and in a state that a displacement in a perpendicular direction to the axis direction and a rotation around the axis direction are allowed, and wherein the bus bar holding part includes a bottom wall in which a top portion formed in a mountain shape supports a longitudinal direction central part of the bus bar which is mounted and is a rectangular plate shape, and which is swingable the longitudinal direction central part of the bus bar around the axis direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723